DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 112 rejections
New 112(a) rejections necessitated by amendment.
New 112(b) rejection necessitated by amendment.
112(b) rejections of claims 3, 4, 11, and 12 are withdrawn in view of the amendments to the claims. 

35 U.S.C. 103 rejections
Applicant’s arguments with respect to claims 1-15 and 17-19 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. In this instance, new teachings were relied upon for the amendments regarding “detect a state of the moving of the ultrasound probe during a scan, and control, in accordance with the detected state of the moving of the ultrasound probe, so that the first instruction…”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claim 1 recites the limitation “wherein the processing circuitry is configured to detect a state of the moving of the ultrasound probe during a scan, and control, in accordance with the detected state of the moving of the ultrasound probe”. Examiner notes that there does not appear to be sufficient written support for the limitation. When looking at pg. 20-21 as pointed to by applicant, it appears there may be support for “exercising control so that, at the time when the moving of the ultrasound probe 2 by the robot controlling function 553 is stopped for a moment, an instruction to change the posture is output”, however, there is not sufficient disclosure for detecting a state of moving of the ultrasound probe. For example, in the same paragraph as the cited passage, the specification states that the output controlling function exercises control so that an instruction of which the content is stored is output with the instruction timing indicated in the instruction information. For at least this reason, it appears that while an instruction is output when the moving of the ultrasound probe is stopped, it appears that this is merely a result of a planned timing of the instruction as opposed to a detecting of a state of moving. Additionally, this does not provide any indication regarding a state of moving but rather a state when moving has stopped (i.e. state of “not” moving), therefore, even if the provided passage provided support for detecting when the ultrasound probe is stopped, no support would be found for detecting a state of moving (i.e. a state in which the ultrasound probe is moving). Examiner finally notes that no other passages of the disclosure including those of pg. 20-21 provide sufficient support for the claimed limitation. For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “wherein the processing circuitry is configured to control so that the first instruction is output at a time when the moving of the ultrasound probe is stopped for a moment”. It is unclear if this is the same output of the first instruction recited in claim 1 or if this is a different output. In other words, claim 1 appears to set forth that the first instruction is output at a time when a state of moving is detected (i.e. “control, in accordance with a state of the moving of the ultrasound probe, so that the first instruction…. Is output”), while this limitation appears to set forth that the first instruction is output at a time of a state in which the probe is not moving. Additionally, because the output does not provide any antecedent basis towards the output of claim 1, there are clarity issues as to whether or not this is the same output. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2011104066) in view of Mine et al. (US 20170252002 A1), hereinafter Mine and Wu et al. (US 20180338746 A1), hereinafter Wu. Examiner notes all citations of Fujiwara are with respect to the translated copy provided herein. 
Regarding claims 1 and 9,
Fujiwara teaches an ultrasound diagnosis apparatus and an ultrasound diagnosis aiding apparatus (see at least fig. 1)
An ultrasound probe (at least fig. 1 (2) and corresponding disclosure in at least [0019]) configured to transmit and receive an ultrasound wave;
a processing circuitry (at least fig. 1 (1) and corresponding disclosure in at least [0019]) configured to exercise control so that a first instruction (at least figs. 4-6 (instructive displays B-D) and corresponding disclosure in at least [0036]-[0039]) for the subject is output; 
A storage (at least fig. 1 (11) and corresponding disclosure in at least [0019]) configured to store instruction information ([0030] which discloses examination protocols including a series of examination steps (i.e. instruction information) may be stored in storage unit 11) including a content of the first instruction for the subject (Examiner notes the steps S4-S5 including the associated instructions of figs. 4-6 as disclosed in [0042] and [0045]) would be included in the examination steps which are stored by the storage unit)
Wherein the processing circuitry (1) is configured to control, in accordance with a release of a frozen state of the image display, so that the first instruction of which the content indicated in the instruction information stored by the storage is output for the subject ([0040] which discloses when the examination steps of step 3 have ended, the processing moves to the examination steps of step S4. For the transition timing, after, for example, the B-mode image displayed in step S3 is frozen, then when the frozen state is released, processing can move to the examination steps of S4 see also [0043] and [0046] which discloses the same transitioning for step 5. [0042] and [0045] further indicate that steps S4 and S5 include displaying instructive displays B, C, and D). 
Fujiwara fails to explicitly teach a robot arm having a probe holder configured to hold the ultrasound probe and to move the ultrasound probe along the body surface of the subject and wherein the procedure of moving the ultrasound probe is a procedure of the moving the ultrasound probe by the robot arm. 
Mine, in a similar field of endeavor involving ultrasonic control, teaches an ultrasound diagnosis apparatus and an ultrasound diagnosis aiding apparatus (at least fig. 1 (1) and corresponding disclosure in at least [0034]) comprising:
An ultrasound probe (at least fig. 1 (120) and corresponding disclosure in at least [0035]) configured to transmit and receive an ultrasound wave;
A robot arm (at least fig 1. (110) and corresponding disclosure in at least [0035]) having a probe holder (at least fig. 1 (122) and corresponding disclosure in at least [0037]) configured to hold the ultrasound probe (120) and to move the ultrasound probe (120) along a body surface of a subject (at least fig. 1 (P) and corresponding disclosure in at least [0051]); and
Processing circuitry (at least fig. 1 (140 and 200) and corresponding disclosure in at least [0034] and [0056]) configured to control the moving of the ultrasound probe performed by the robot arm ([0041] which discloses the robot arm moves the ultrasonic probe under control of the processing circuitry 140) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara to include a robot arm as taught by Mine in order to shorten an examination time (Mine [0005]) and provide a highly reproducible probe scan (Mine [0152]). 
Examiner notes in the modified system the procedure for moving the ultrasound probe as shown in fig. 2 of Fujiwara would be a procedure for moving the ultrasound probe by the robot arm of Mine. 

	Fujiwara further fails to explicitly teach wherein the processing circuitry is configured to: detect a state of the moving of the ultrasound probe during a scan, and control, in accordance with the detected state of the moving of the ultrasound probe, so that the first instruction of which the content indicated in the instruction information stored by the storage is output for the subject. 
	Wu, in a similar field of endeavor involving ultrasound imaging control, teaches processing circuitry (at least fig. 1 (160) and corresponding disclosure in at least [0019]) configured to:
detect a state of moving of the ultrasound probe during a scan (see at least fig. 3 (S2206) and corresponding disclosure in at least [0036]), and control, in accordance with the detected state of the moving of the ultrasound probe, releasing an image display from a frozen state ([0036] which discloses when the ultrasound probe is not in a static state (i.e. is in a state of moving) under the freeze mode, the processor controls the TRX circuit to restart the ultrasound scanning. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, to include detecting a state of the moving of the ultrasound probe during a scan as taught by Wu in order to freeze/unfreeze the image indicating the end of one examination step and the beginning of a next examination step, thereby providing an automated examination protocol and reducing the burden on the examiner. 
Examiner notes that in the modified system, because freezing/unfreezing would be based on the detected state of moving taught by Wu, the instructions output by Fujiwara would be in accordance with the detected state of moving accordingly. 

Regarding claims 2 and 10,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further teaches wherein the storage (11) is configured to store multiple pieces of the instruction information corresponding to a plurality of diagnosis protocols ([0030] which discloses a plurality of examination steps and a plurality of such examination protocols may be stored in storage unit 11) 
and the processing circuitry is configured to output the first instruction for the subject indicated in the instruction information corresponding to the diagnosis protocol selected from the plurality of diagnosis protocols (at least fig. 2 (S1) and corresponding disclosure. [0032] which discloses the operator indicates (i.e. selects) the desired examination protocol in a case where a plurality of types of examination protocols are stored).

Regarding claims 3 and 11,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is further configured to output a second instruction for the subject on a basis of a position of the ultrasound probe with respect to the subject ([0027] which discloses the instructive display constitutes instruction contents provided in accordance with the prescribed examination target [0053] which discloses for performing an examination of an organ such as a liver, the display control unit causes an instructive display F that instructs the subject to with his or her hands behind him as shown in fig. 9. Examiner notes that any instructions in accordance with an examination target would correspond to the position of the ultrasound probe in order to examine such an examination target).
Examiner notes in the modified system the position of the ultrasound probe corresponds to a position of the robot arm of Mine. 

Regarding claims 6 and 13,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara further discloses wherein the processing circuitry is configured to output the first instruction for the subject by using audio or display information ([0017] which discloses the instruction contents to the subject are displayed)

Regarding claims 8 and 15,
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. 
Fujiwara, as currently modified, fails to explicitly teach wherein the processing circuitry is configured to receive a signal output in response to an input operation by the subject, and stop the robot arm from moving after receiving the signal.
Mine further teaches further teaches wherein the processing circuitry is configured to receive receive a signal output in response to an input operation by the subject ([0065] which discloses 260 is a voice-input device and [0143] which discloses receiving voice information (i.e. a signal output) from the patient (in response to an input operation (i.e. a voice input) by the subject)), and stop the robot arm from moving after receiving the signal ([0143] which discloses when the voice information is received the processing circuitry 140 stops driving (movement) of the robot arm).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include the input entry device as taught by Mine in order to allow the subject to stop the procedure in cases of discomfort. 

	Regarding claim 17,
	Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to control so that the first instruction is output at a time when the moving of the ultrasound probe is stopped for a moment ([0055] which discloses when scanning is complete (i.e. movement of the ultrasound probe is stopped for a moment) instructive display D is displayed) to let the subject know to relax).

	Regarding claim 18,
	Fujiwara, as modified, teaches the elements of claim 6 as previously stated. Fujiwara further teaches wherein the display information includes animation depicting change in a position of the subject (See at least figs. 4-6. Examiner notes these successive images are interpreted as an animation and they depict inhaling, exhaling and relaxed breathing (which includes a change in at least a position of the stomach))

Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, Mine, and Wu as applied to claims 3 and 11 above and further in view of Dubin et al. (US 20170112439 A1), hereinafter Dubin.
Fujiwara, as modified, teaches the elements of claims 3 and 11 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not a third instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed).   
Fujiwara, as modified, fails to explicitly teach comparing a picture taken of the subject and the robot arm with a reference image being stored in advance and indicating a positional relationship between the subject and the robot arm, and outputting the third instruction for the subject when a result of the analysis is to output the third instruction. 
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output on a basis of instruction information ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient during the process of physiological measurement (interpreted as ultrasound diagnosis)).
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture taken of the subject and the robot arm ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfills a predetermined similarity criterion (i.e. a comparison) to the reference image) and indicating a positional relationship between the subject and the robot arm ([0256] which discloses determining where the portable measurement system (ultrasound probe 210) is with respect to the body of the patient), 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the result of the analysis that the criterion is not met would indicate to output the instruction).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not to output a third instruction for the subject as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).

Regarding claim 19,
	Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the storage is configured to store information on a position suitable for observation (at least fig. 2 (S2) and fig. 3 or Fig. 2 (S6) and fig. 7).
Fujiwara, as modified, fails to explicitly teach wherein the storage is configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject; and 
The processing circuitry is configured to
	Make an analysis as to whether or not a second instruction is to be output for the subject, by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation
And to output the second instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value, when the different between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold.  
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient)
Dubin further teaches
a storage configured to store information on a position suitable for observation in a positional relationship of the ultrasound probe with respect to the subject ([0253] which discloses in step 830 a memory stores the reference information and locations information (which enable to verify whether the portable measurement system is at any selected location out of the examination locations) 
wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
 by comparing a position of the ultrasound probe with respect to the subject with the information on a position suitable for observation ([0026] which discloses comparing at least one image  fulfills a predetermined location criterion which may be based on an identified location of the portable measurement in the at least one image (i.e. a position of the ultrasound probe with respect to the subject) and locations information stored in stage 830 (i.e. a position suitable for observation)), and 
output the instruction so that a difference between a position of the ultrasound probe with respect to the subject and the position suitable for observation becomes equal to or smaller than a threshold value ([0262] which discloses the location criterion may be a threshold such as “less than 40 pixels or less than 4cm between locations), when the difference between the position of the ultrasound probe with respect to the subject and the position suitable for observation exceeds the threshold ([0313] which discloses processor presents instruction to the user to modify the location in order to fulfil the proximity criterion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not a second instruction is to be output as taught by Dubin in order to ensure instructions regarding posture of the subject are output for positioning the probe in a same location as previous examinations. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, Mine, and Wu as applied to claim 1 above and further in view of Dubin and Bjaerum (US 20170086785 A1).
Regarding claim 5,
Fujiwara, as modified, teaches the elements of claim 1 as previously stated. Fujiwara further teaches wherein the processing circuitry (1) is configured to make an analysis as to whether or not a second instruction is to be output ([0036] which discloses if it is necessary to provide instructions on the subject’s breathing, the instructive displays for breathing are displayed) 
Fujiwara further teaches outputting instructions on a basis of a position of the ultrasound probe (at least fig. 2 (S2) and fig. 3 or Fig. 2 (S6) and fig. 7. Examiner notes these instructions are output on the basis of scanning either the abdominal region (S2) or the Intercostal region (S6)) 
Fujiwara, as modified, fails to explicitly teach wherein the processing circuitry is configured to make an analysis as to whether or not the second instruction is to be output for the subject, by comparing a first ultrasound image with second ultrasound images, the first ultrasound image being acquired from the subject by the ultrasound probe held by the robot arm, and the second ultrasound images being stored in advance with positions of the robot art relative to the subject, and 
Output the second instruction for the subject when a result of the analysis is to output the instruction
Dubin, in a similar field of endeavor involving instructions for a subject, teaches an ultrasound diagnosis apparatus (at least fig. 4 (200) and corresponding disclosure in at least [0069]) comprising: 
an ultrasound probe (at least fig. 4 (210) and corresponding disclosure in at least [100] which discloses the portable measurement system (210) includes ultrasonic transducers)
And processing circuitry (at least fig. 5 (400) and corresponding disclosure in at least [0138]) configured to exercise control so that an instruction for the subject is output on a basis of instruction information related to an ultrasound diagnosis ([0169] which discloses the system enables guidance (e.g. posture position and breathing instructions for the patient during the process of physiological measurement (interpreted as ultrasound diagnosis)).
Dubin further teaches wherein the processing circuitry is configured to make an analysis as to whether or not the instruction is to be output for the subject, 
by comparing a picture ([0005] which discloses the image captured by the external camera includes a part of the portable measurement system (ultrasound probe 210) adjacent to the examined body location) with a reference image being stored in advance ([0255] which disclose determining whether at least one image captured by the external camera fulfils a predetermined similarity criterion to the reference image) 
and 
output the instruction for the subject when a result of the analysis is to output the instruction ([0255] which discloses instructing the patient to move to the same recognizable posture of the reference image. Examiner notes the instruction would be output when the result of the analysis (i.e. whether or not the criterion is fulfilled) would be to output the instruction when instructing the patient to move).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified, to include determining whether or not to output a second instruction for the subject as taught by Dubin in order to verify that the subject is at similar place/posture to the place/posture he was in when the reference image was captured (Dubin [0256]).
Dubin fails to explicitly teach wherein the processing circuitry is configured to make the analysis by comparing ultrasound images. 
Bjaerum, in a similar field of endeavor involving ultrasound imaging, teaches 
a processing circuitry (at least fig. 1 (116) and corresponding disclosure in at least [0013]) configured to make an analysis as to whether or not an instruction is to be output for a subject, by comparing a first ultrasound image with second ultrasound images ([0022] which discloses comparing the incoming probe data (i.e. ultrasound image) to images of the renal arties using Doppler), the first ultrasound image being acquired from a subject by an ultrasound probe (at least fig. 1 (106) and corresponding disclosure in at least [0012]) ([0022] which discloses signals from the probe are sent to the processor for comparison to the stored images) and the second ultrasound images being stored in advance with position of the ultrasound probe (106) relative to the subject ([0021] which discloses comparing the signals from the probe with stored images), and output the instruction when an result of the analysis is to output the instruction ([0021] which discloses when the probe is not positioned correctly providing tactile feedback (i.e. the instruction) for shifting the probe position to the desired position)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Fujiwara, as currently modified to include comparing ultrasound images as taught by Bjaerum in order to enhance the positioning of the patient with respect to the ultrasound probe. 
It would have been further obvious to issue instructions regarding the posture of the patient taught by Dubin when the analysis result of Bjaerum exceeds the threshold to ensure the patient is correctly positioned with respect to the ultrasound probe angle. 
Examiner notes in the modified system the probe is held by the robot arm of Mine.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara, Mine, and Wu as applied to claims 1 and 9 and further in view of Messas et al. (US 20180064412 A1), hereinafter Messas. 
Fujiwara, as modified, teaches the elements of claims 1 and 9 as previously stated. Fujiwara fails to explicitly teach further comprising a support arm configured to perform an operation on the subject, wherein
The processing circuitry is further configured to control the operation performed on the subject by the support arm.
Messas teaches a support arm (at least fig. 2A (2 and 3) and corresponding disclosure in at least [0179]) configured to perform an operation on a subject ([0171] which discloses an ultrasound probe (2) mounted on a robotic arm (support arm) (3) used for treatment in a region of the heart. [0117] which discloses the ultrasound probe (2) is controlled to emit focused ultrasound waves in order to result in cavitation (treatment), wherein a processing circuitry (at least fig. 2A (5) and corresponding disclosure in at least [0105]) is configured to control the operation performed on the subject by the support arm ([0171] which discloses the support arm is driven by the controller to control the location of the ultrasound probe).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Mine, as currently modified, to include a support arm as taught by Messas in order to treat the anatomy while imaging it. Such a modification appears to merely be a combination of prior art elements yielding predictable results (MPEP 2143). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793             

/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793